Citation Nr: 1734185	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin




THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than bipolar disorder, to include posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

In September 2015, the Board remanded the claim to reopen the issue of entitlement to service connection for bipolar disorder to the RO for additional development.  In February 2016, while in remand status, the RO granted service connection for bipolar disorder.  As this constitutes a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file reflects diagnoses of PTSD due to a reported in-service military sexual trauma (MST).  VA treatment records reflect diagnoses of PTSD due to MST.  During his November 2015 VA examination, the Veteran reported that he experienced a MST in February 1981 when he was attacked by three predators, and raped by two of them.  He reported problems with anger, shame, re-experiencing, intrusive thoughts and memories, and avoidance since the assault.  However, the VA examiner remarked that a full assessment of the Veteran's MST could not be conducted as the Veteran requested that it not be discussed.

The Veteran's uncorroborated statements with respect to his personal assault are not sufficient to verify the stressor set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the event which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Additionally, the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

Based on the foregoing, the Veteran should be provided with a VA examination to determine the etiology of his PTSD.  The examiner should determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder, to include PTSD, is related to the personal assault.  

The Board understands the Veteran's reluctance to discuss the details of his MST.  However, the Veteran's failure to participate in the VA examination to determine the existence and etiology of his PTSD will hamper VA's attempts to fairly and fully adjudicate his claim, and may go against his claim, as the duty to assist is a "two-way street."  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the existence and etiology of his PTSD.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, service personnel records, VA and private treatments records, SSA records, and the statements of the Veteran with respect to his claimed stressor.  The examiner should review the historical records, including evidence that might reflect that the claimed personal assault actually occurred during military service.  In performing the review, the examiner must clearly identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  The examiner should conduct a complete history and diagnose any psychiatric disorders.  The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder, to include PTSD, is etiologically related, at least in part, to the in-service stressor claimed by the Veteran or to any other incident during the Veteran's service.  All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  Advise the Veteran that his failure to participate in and discuss the details of his MST with the VA examiner will hamper VA's attempts to fairly and fully adjudicate his claim and may go against his claim as the duty to assist is a "two-way street."  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




